Citation Nr: 1523588	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  05-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected thoracolumbar spine disability, on the basis of chronic, separately ratable neurological manifestations of service-connected spine disability, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, or on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2004 and October 2005 rating decisions.

In the July 2004 rating decision, the RO denied service connection for lumbar radiculopathy, discogenic disease L5-S1, as secondary to service-connected myositis of the lumbar spine.  The Veteran filed a notice of disagreement (NOD) in April 2005, and the RO issued a statement of the case (SOC) in June 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2005.

In the October 2005 rating decision, the RO continued a 20 percent disability rating for service-connected myositis of the lumbosacral paravertebral muscles.  The Veteran filed an NOD in December 2005, and the RO issued an SOC in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9) in February 2006.

In June 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is also of record. 

The Board notes that, in February 2008, the Veteran revoked his power-of-attorney in favor of the Vietnam Veterans of America.  Thereafter, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation. 

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a January 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In July 2011, the Board determined that additional development was necessary in order to ensure compliance with directives from the April 2008 remand, and remanded these matters a second time for such development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a June 2012 SSOC) and returned these matters to the Board for further appellate consideration. 

In a December 2012 decision, the Board determined that the Veteran's diagnosed IVDS reflected a progression of the previously service-connected disability of myositis of the lumbosacral paravertebral muscles and granted an increase to 40 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  The Board then remanded matter of a rating in excess of 40 percent for RO consideration of whether the Veteran is entitled to separate compensable ratings for chronic neurological manifestations of the service-connected thoracolumbar spine disability; whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes; and whether a higher rating is warranted on an extra-schedular basis.  Hence, the Board recharacterized the matter remaining on appeal as reflected on the title page. 

In March 2014, the Board determined that additional development was necessary in order to ensure compliance with directives from the December 2012 remand, and remanded these matters a fourth time for such development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a September 2014 SSOC) and returned these matters to the Board for further appellate consideration. 

Unfortunately, as discussed below, the development requested in the March 2014 remand was not fully completed.  Accordingly, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

As a final preliminary matter, the Board noted in the December 2012 decision that via a written claim and a private physician's report both dated in July 2012, the Veteran raised the issues of service connection for a cervical spine disorder and for a psychiatric disorder (claimed as "nervous problem"), to include as secondary to the service connected myositis.  Also, more recently, in December 2014 correspondence the Veteran raised the issue of entitlement to service connection for "depressive disorder" secondary to his service-connected lumbar spine disorder.  Unfortunately, these claims for service connection have not yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus are again referred to the RO for appropriate action.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal has been remanded on four prior occasions.  In the third remand, issued in December 2012, as indicated above, the Board also granted a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, located in 38 C.F.R. § 4.71a, and found that IVDS was a progression of the previously service-connected disability.  Based on the partial grant of benefits and the finding that IVDS was part of the service-connected disability, the Board found that additional development was necessary.  The Board highlighted the evidence of radiculopathy, to include as documented in a November 2011 VA examination and the private medical records of Dr. Lorencio Lao Sam. 

Specifically, the additional remand was necessary to evaluate whether a rating higher than 40 percent was available when considering any associated neurologic manifestations or whether a higher rating was warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71, Diagnostic Code 5243 ("Evaluate [IVDS] (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating [IVDS] Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disability are combined under [38 C.F.R. §] 4.25."). 

Pursuant to the December 2012 Board remand, the Veteran was afforded a VA examination in March 2013.  However, in March 2014, the Board found that the March 2013 VA examination did not substantially comply with the prior Board directives and that the examiner's March 2013 opinion was inadequate.  First, the Board was confused by the contents of the March 2013 examination report.  The examiner appeared to both diagnosis radiculopathy but also provide findings which indicated that there was no radiculopathy.  As such, the Board remanded the case to obtain an addendum opinion from the prior examiner that addresses the following:

The examiner should note that all symptoms related to disability of the thoracolumbar spine are service-connected.  The examiner should consider the Board's previous finding, contained in the December 2012 decision, that the service-connected disability included IVDS.  The examiner should also specifically consider the private medical evidence from Dr. Florencio Lao Sam that documents severe bilateral radiculopathy and the numerous previous findings of radiculopathy, to include in the November 2011 VA examination.

Pursuant to the March 2014 Board remand, the Veteran was afforded a new VA examination in May 2014 by a different examiner.  This examiner reviewed the claims file and initially noted that the Veteran had "intervertebral disc syndrome" along with a diagnosis of "L5-S1 degenerative disc disease."  However, the examiner later wrote that the Veteran did not have IVDS.  Furthermore, while the examiner found that there was no objective evidence of lumbar radiculopathy on physical examination or during the most recent lower extremity EMG/NCS (electromyography/nerve conduction study) done on May 20, 2014 at a VA hospital, the examiner did not "consider the private medical evidence from Dr. Florencio Lao Sam that documents severe bilateral radiculopathy and the numerous previous findings of radiculopathy, to include in the November 2011 VA examination" as instructed in the March 2014 Board remand.  

Significantly, private EMG reports dated in February 2004, October 2005, August 2008, August 2011, February 2013, and May 2014 all show findings of bilateral lumbar radiculopathy.  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the May 2014 opinion contains inconsistencies regarding the presence of IVDS and does not address, as directed by the Board, the previous private and VA documentation of radiculopathy, further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the increased rating claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should forward the claims file to the May 2014 VA examiner for an addendum opinion.  If the prior examiner is unavailable, the AOJ should attempt to obtain a medical opinion from another appropriate physician, based should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of a competent medical professional. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated through June 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the San Juan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from June 2014 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final point, the Board notes that the claims file includes recently received documents written in Spanish with no accompanying certified English translation, specifically, records related to the Veteran's son and a dependency claim.  While on remand, the RO should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2014.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the May 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional .

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should note that all symptoms related to disability of the thoracolumbar spine are service-connected.  The examiner should consider the Board's previous finding, contained in the December 2012 decision, that the service-connected disability included IVDS.  The examiner should also specifically consider the private medical evidence from Dr. Florencio Lao Sam that documents severe bilateral radiculopathy and the numerous previous findings of radiculopathy, to include in the November 2011 VA examination.

With this evidence and previous findings in mind, the examiner should comment on the presence in each lower extremity and severity of any radiculopathy associated with the service-connected thoracolumbar spine disability during the pendency of this appeal beginning November 6, 2003 (even if currently resolved).  Specifically, the examiner should indicate whether such radiculopathy is mild, moderate, moderately severe, or severe.

The examiner should also provide comment as to the existence and frequency of any incapacitating episodes (necessitating bed rest prescribed by a physician) during a 12-month period.

All examination findings (if any), along with complete rationale for the conclusions reached, must be provided.

5.  Review the claims file, and translate from Spanish into English the documents pertaining to the Veteran's dependency claim for his grown son submitted in March 2015 and any other relevant Spanish document of record.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

In adjudicating the claim, consider and discuss whether the Veteran is entitled to any separate, compensable rating(s) for chronic, neurological manifestations of service-connected thoracolumbar spine disability; whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes; and whether the procedures for assigning an extra-schedular rating, pursuant to 38 C.F.R. § 3.321 are invoked.

8.  If the any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



	
_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






